Mr. Justice Paxson
delivered the opinion of the court, May 25th 1875.
The practice of multiplying exceptions is not to be commended. In this case there are no less than twenty-one. A lesser number would not have diminished the importance of the case. Eor convenience they may be divided into two classes, viz: 1st. Such as relate to the admission or rejection of evidence; and 2d. Such as relate to the charge of the court. It is sufficient to say generally in regard to the latter, that the learned judge of the court below has indicated the principles of law applicable to this case with sufficient accuracy. But we think there was error in excluding the evidence referred to in the 1st, 9th, 10th, 11th, 13th, 16th and 18th assignments of error. The evidence all bore upon the value of the property, either just before or after the railroad was opened through it. The issue was as to the amount of damages caused to this particular property by the opening of the road. It is the settled rule that the measure of damages, in such eases, is the difference between the value of the property as a whole before the opening of the road and its value as affected by the road. It *457is not necessary to refer to the long line of eases which settle this principle. The more recent ones are the Danville, Hazelton and Wilkesbarre Railroad Company v. Gearheart and the Pennsylvania and New York Canal and Railroad Company v. Madill, both of which were decided within the present year and not yet reported. As evidence bearing upon the value of this property^ Ranck’s own declarations were certainly competent when offered\by the company. His offer of it at a fixed price and a sale of a portion of it were facts proper to go to the jury as constituting his estimate of its value.
It is true the sale of a portion of the property does not fix with certainty its market value as a whole, but it is an element fair to be considered by the jury. If one-half of the property had been sold for more than he had valued the whole of £t prior to the opening of the road, surely the jury would have a right to consider such a circumstance in passing upon his claim for damages. While the evidence referred to was not conclusive, nor perhaps very important, it ought not to have been excluded. The plaintiff had called his neighbors to prove the value of his property prior to the opening of the road, and the injury caused by such opening. It was competent for the defendants to rebut this evidence by the acts and declarations of the plaintiff himself. We do not see any serious error in any of the remaining assignments.
Judgment reversed and a venire facias de novo awarded.